DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/03/2022 has been entered.

Response to Remark
This communication is considered fully responsive to the amendment filed on 10/03/2022.
Claims 16-19, 22-29, 32 are pending and examined in this office action.
Claims 16, 22 have been amended.
No new claim has been added and no claim has been canceled. 


Response to Arguments
Applicant’s arguments, filed 10/03/2022, with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 16-19, 22-29, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HUOVIALA et al. (US 20100002637A1; hereinafter as “HUOVIALA”) in view of Zhang et al. (US 20080159212 A1; hereinafter as “Zhang”) and further in view of Fadell et al. (US 20090180430 A1; hereinafter as “Fadell”).


Examiner’s note: in what follows, references are drawn to HUOVIALA unless otherwise mentioned.

With respect to Independent claims: 16/22/32:
Regarding claim 16, HUOVIALA teaches A method (see, Figs 1-5)  for managing backhaul resources (backhaul network allocates the backhaul network resources for two access networks AN1 and AN2: abstract, [0019]; see Fig. 1-2 and [0019]; backhauls management using two different technology; HSDPA/WLAN and WLAN/WiMAX: [abstract], [0002]), the method comprising: 
accessing a radio network (see Fig 1: FIG. 1 illustrates a communications system S: [0019] lines 1-2) via a first radio technology (see Fig.1: accessing aforesaid communications system S using AN1: [0019],  a first radio access network AN1 is provided, implemented with a first radio technology (e.g. WLAN: [0020] lines 1-2) and providing first backhaul resources  (See Fig. 1: AP1) allocated to the first radio technology (see Fig. 1:  AP1 in AN1 is using first radio network technology WALN:  AN1 is connected to backhaul CN2 AP1[Wingdings font/0xE0]AP2: [0019]-[0020];  
accessing the radio network (see Fig 1: FIG. 1 illustrates a communications system S: [0019] lines 1-2) via a second radio technology (accessing S using AN2 which is WiMAX: [0019] lines 19-21) and providing second backhaul resources (see Fig.1: AP2) allocated to the second radio technology (see Fig 1: AN2 is accessing CN2 networks using second radio technology, WiMAX: [0019]-[0020]);  

sharing the first backhaul resources (See Fig 1: AP1) and the second backhaul resources (See Fig 1: AP2) as common backhaul resources (AP1 and AP2 are connected to CN2 with same backhaul using wireline or optical line or copper cable link:  [0019]; share the backhaul resource of CN2 between two AP1 and AP2 depending on who is connected to those AP1 and AP2 networks: [0021]).  

HUOVIALA, when teaching “sharing the first backhaul resources and the second backhaul resources as common backhaul resources”, HUOVIALA does not explicitly disclose: 
“detecting a criteria for triggering a backhaul resource management; and 
managing the common backhaul resources by adapting the allocation for at least one of the first radio technology or the second radio technology,
 wherein the managing is based on at least one of: a radio usage of a base station; a kind of base station technology; an importance of a user; a priority of users accessing a base station; a quality of service for a user; a quality of service of an application using a base station; a network performance related to a user accessing a base station; an identity associated to a user; an identity associated to a service on the backhaul; a virtual LAN identity; an SSID activation; an SSID deactivation; or a network element operability status.”

Zhang, in the same field of endeavor, discloses: 
detecting a criteria for triggering a backhaul resource management (see fig. 2 element S620: Is Trigger Received? See fig. 1 backhaul controller 135 determines [NOTE: detecting] if a trigger is received: [0032] lines 1-2; backhaul management can be used on backhaul usages, bandwidth [NOTE: criteria]: [0032]); and 
managing the common backhaul resources (NOTE: backhaul bandwidth in fig. 1;  long haul link 130: [0020]) by adapting the allocation for at least one of the first radio technology (WiMax Service: [0029]) or the second radio technology (Other “communication services include, but are not limited to, GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA, etc”: [0029]; backhaul controller 135 in Fig. 1 responses to triggers of backhaul bandwidth allocation for different type of communications.  In paragraph 0035, aforesaid backhaul controller 135 meets a criteria/trigger, allocates bandwidth for WiMax service and “other communication services” such as, WiFi service: [0029], [0011].   If a trigger signaling that at least one condition of the communication system has changed is received, the first bandwidth amount for WiMax service and the second bandwidth amount of WiFi service are adjusted in response to the trigger: [0011].  WiMax service moves from initial 50% and increase to 75% of backhaul bandwidth. On the other hand, “other communication services”, such as WiFi Service: [0011] moves from 50% bandwidth to 25% of the bandwidth utilization: [0035]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Zhang to the system of HUOVIALA in order to provide Worldwide Interoperability for Microwave Access (WiMax) technology and/or Wireless Fidelity (WiFi) technology as the backhaul in deploying base stations (Zhang, [0003]). The motivation would be to improve and enhance costs associated with using carriers for the backhaul connections (Zhang, [0007]). 
Furthermore, the combination of Zhang in view of  HUOVIALA does not expressively disclose: wherein the managing is based on at least one of: a radio usage of a base station; a kind of base station technology; an importance of a user; a priority of users accessing a base station; a quality of service for a user; a quality of service of an application using a base station; a network performance related to a user accessing a base station; an identity associated to a user; an identity associated to a service on the backhaul; a virtual LAN identity; an SSID activation; an SSID deactivation; or a network element operability status.

Fadell, in the same field of endeavor, discloses: 
wherein the managing is based on at least one of: a radio usage of a base station; a kind of base station technology; an importance of a user; a priority of users accessing a base station; a quality of service for a user; a quality of service of an application using a base station; a network performance related to a user accessing a base station; an identity associated to a user; an identity associated to a service on the backhaul; a virtual LAN identity; an SSID activation; an SSID deactivation; or a network element operability status (an apparatus with first wireless interface connected in WiFi network and second wireless interface connected with 3G network  and backend/backhaul is connected with IP network: [0050], [0072];  “the network/apparatus  comprises a wireless (e.g., WiFi) network, and the access device comprises a wireless router or gateway in communication with a plurality of wireless users. The access device comprises an administrator function which allows the network administrator to implement one or more resource allocation policies or rules. Using this approach, resources such as bandwidth can be allocated based on any number of different parameters or use classifications, including for example: (i) public versus private use; (ii) security level (including differentiation based on security requirements for different types of traffic); (iii) user range from the access device; (iv) type of PHY or air interface; (v) type of channel coding; (vi) air interface mode or application (e.g., data versus voice)”: [0073]; Fig. 2 determine Resource to be allocated: : [0085]-[0091]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Fadell to the system of HUOVIALA in view of Zhang in order to provide allocation portions of a communications network or its available bandwidth between different uses (Fadell, [0003]). The motivation would be to improve and enhance users bandwidth demands, congestion control in a network (Fadell, [0008]). 

Regarding claims 22, 32, the claim is interpreted and rejected for the same reason as set forth in claim 16.

With respect to dependent claims:
Regarding claim 17, the combination of HUOVIALA in view of Zhang, Fadell, specifically,  Zhang teaches, further comprising: managing the common backhaul resources by adjusting bandwidth within the common backhaul resources (aforesaid controller 135 allocates bandwidth for both WiMax and other services. if the first amount of bandwidth allocated to WiMax services and related backhaul is initially 50% of the bandwidth of the WiMax carriers and the second amount of bandwidth allocated to other communication services and related backhaul is initially 50%; in response to a trigger indicating that more bandwidth is required for WiMax services, the backhaul controller 135 adjusts the first amount of bandwidth allocated to WiMax services and related backhaul to be 75% of the bandwidth of the WiMax carriers and adjusts the second amount of bandwidth allocated to other communication services to be 25% of the bandwidth of the WiMax carriers.:[0035]).

Regarding claim 18, the combination of HUOVIALA in view of Zhang, Fadell, specifically, Zhang teaches, wherein the method further comprises: 
managing the common backhaul resources by allocating at least one service requested by the first radio technology or by the second radio technology to another radio technology, wherein the first radio technology or the second radio technology were not accessed initially for that service  (one service for WiMax and other services can be GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA, etc: [0029]; wireless radio access networks that allocate resources based upon an indication of congestion in backhaul connections may be able to meet Quality of Service requirements associated with data packets, such as a delay-sensitive data packets that may be used for Voice over Internet Protocol (VoIP), video telephony, and/or interactive gaming:[0038]).

Regarding claim 19, the combination of HUOVIALA in view of Zhang, Fadell, specifically, Zhang teaches, wherein the first radio technology is provided by a first wireless base station and the second radio technology is provided by a second wireless base station, wherein the first wireless base station and the second wireless base station are part of a small cells base station (see fig. 1 : first links 122 and 130 are WiMax carriers and second    link 122 and 130 are WiFi carriers :[0024], second link can be, GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA, etc as well: [0029] see fig. 1 where element 115 is a small cell base station: [0019]).

Regarding claim 24, the combination of HUOVIALA in view of Zhang, Fadell, specifically, Zhang teaches, wherein the network element is a network controller, a network node, an evolved node B, a server, a radio network controller, a wireless local area networking access point, broadband remote access server, border network gateway, a security gateway, a backhaul resource manager, or a separate heterogeneous network resource manager entity (see Fig 1: element 135 is a backhaul controller: 0027]).

Regarding claim 25, the combination of HUOVIALA in view of Zhang, Fadell, specifically, Zhang teaches, wherein the first radio technology is provided by a first wireless base station and the second radio technology is provided by a second wireless base station, wherein the first wireless base station and the second wireless base station are part of a small cells base station (see Fig. 1: where first base station with Base Station 105 is for WiMax and second base station 105 is for other service. Both are cells: [0019], [0021]-[0022]). 

Regarding claim 26, the combination of HUOVIALA in view of Zhang, Fadell, specifically, Zhang teaches, wherein the network element is adapted to initiate a managing of the common backhaul resources (see Fig 1:  base station 105 initiated bandwidth requirement for manage common backhaul resources/bandwidth:  The amount of use of the WiMax services and communication services affects the amount of backhaul required for the WiMax services and the communication services. Accordingly, if the amount of WiMax services being used is larger than the amount of communication services being used, the WiMax services require a larger amount of bandwidth than the communication services. The larger amount of bandwidth is required because (1) a larger amount of WiMax services are being used and (2) the backhaul required to provide the WiMax services increases as the amount of WiMax services being used increases: [0030]).

Regarding claims 23, 27, the claim is interpreted and rejected for the same reason as set forth in claim 17.

Regarding claims 27-29, the claim is interpreted and rejected for the same reason as set forth in claims 17-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411      

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411